Citation Nr: 1412732	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-06 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a sinus disorder, diagnosed as chronic rhinosinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1985 to May 1995.  The Veteran also had reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.


FINDING OF FACT

The Veteran's sinus disorder, diagnosed as chronic rhinosinusitis, is shown to be related to his military service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for a sinus disorder, diagnosed as chronic rhinosinusitis, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below, the Board need not assess VA's compliance with the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks service connection for a sinus disorder, diagnosed as chronic rhinosinusitis.  He contends that his current sinus problems began in service and have continued thereafter.  

The Veteran's service treatment records show that he was treated for upper respiratory infections (URI) on several occasions.  In particular, in September 1985, the Veteran was diagnosed with a URI.  In November 1985, the Veteran's nose had a small amount of mucus noted, and he was diagnosed with a URI.  In February 1987, the Veteran's nose was runny with normal drainage and he was diagnosed with a URI.  In September 1987, the Veteran's nose was runny and he was diagnosed with a URI.  In July 1992, the Veteran's nose was runny with no edema to nasal mucosa and he was diagnosed with a URI.  In August 1992, the Veteran was noted to have a past history of sinusitis and a lot of nasal congestion without sinus tenderness to palpation.  The Veteran was diagnosed with a URI and bronchitis.  Reserve duty records also show a history of sinusitis.

VA medical records show treatment for sinusitis in February 2006.  A post-service computed tomography scan in October 2008 showed chronic maxillary sinusitis.  In November 2008, the Veteran underwent nasal septum reconstruction (septoplasty).

In a VA examination dated in September 2010, the examiner diagnosed the Veteran with chronic rhinosinusitis.  The examiner wrote that he could not provide a nexus opinion without resorting to mere speculation.  He explained that the current definition of rhinosinusitis differs from earlier definitions of "chronic sinusitis."  He wrote that chronic rhinosinusitis  is defined as an inflammatory condition involving the paranasal sinuses and linings of the nasal passages that lasts 12 weeks or longer, despite attempts at medical management.  The examiner indicated that there are four cardinal signs of chronic rhinosinusitis: anterior and/or posterior mucopurulent drainage; nasal obstruction; facial pain, pressure and/or fullness; and decreased sense of smell.  He indicated that at least two of these signs must be present to consider the diagnosis of chronic rhinosinusitis.  In addition, objective documentation of mucosal inflammation by imaging is required.  The examiner explained that the most common findings in chronic rhinosinusitis are sinus mucosal thickening, sinus ostial obstruction, polyps, and sinus opacification.  The examiner noted that a review of the Veteran's service treatment records revealed that the Veteran was treated for a URI on four occasions.  The examiner noted that although each treatment record noted different symptoms, all of the treatment notes included nasal congestion.  The examiner found that no paranasal tenderness was noted and no imaging studies were performed.  The examiner explained that because of the above-mentioned facts, he could not resolve the issue without resort to mere speculation.

In determining whether evidence submitted by a veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board finds that the Veteran's statements are credible, probative, and add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds the Veteran's lay statements describing the onset and chronicity of his sinusitis are consistent with the service treatment records showing recurrent complaints of sinus problems and treatment for URIs and nasal congestion on many occasions.  Moreover, after service, the record indicates that the Veteran has received recurrent treatment for his sinusitis.  Thus, his statements are deemed competent and credible and are supported by the later diagnosis of an actual disability. 

In light of the Veteran's competent and credible accounts regarding his sinusitis, the current diagnosis of chronic rhinosinusitis, and resolving doubt in the Veteran's favor, the Board finds that service connection is warranted.  Therefore, resolving all reasonable doubt in his favor, the Board finds that the Veteran's sinus disorder, diagnosed as chronic rhinosinusitis, is as likely as not related to his in-service complaints and treatment.  Accordingly, service connection for a sinus disorder, diagnosed as chronic rhinosinusitis, is warranted.  



ORDER

Entitlement to service connection for a sinus disorder, diagnosed as chronic rhinosinusitis, is granted.    



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


